On April 4,2000, the defendant was sentenced to the following: DC-93-10757: fifteen (15) years in the Montana State Prison, with five (5) years suspended; DC-93-10783: ten (10) years each on Counts III, IV, and V in the Montana State Prison, all suspended. The sentences imposed in DC-93-10783 shall run concurrently with each other, but consecutively to the sentence imposed in DC-93-10757. (The sentences in Cause Number DC-92-10454 and Count II of Cause Number DC-93-10757 have expired.)
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the November meeting of the Board, pending Judge Henson's ruling on defendant's recent motion requesting treatment in a community setting.
Chairman, Hon. Jeffrey H. Langton, Member, Hón. Marge Johnson, Member, Hon. David Cybulski.